Case 3:19-cv-00665-MMD-WGC Document 37-8 Filed 05/17/20 Page 1 of 4




                  Exhibit 8




                    Exhibit 8
              Case 3:19-cv-00665-MMD-WGC Document 37-8 Filed 05/17/20 Page 2 of 4
 Gmail                                                                           Trina Olsen <trinaraeolsen@gmail.com>

documentation
20 messages

Olsen, Trina <TOlsen@washoeschools.net>                                                      Thu, May 25, 2017 at 8:24 AM
To: "trinaraeolsen@gmail.com" <trinaraeolsen@gmail.com>


 documentation




 From: Gonzalez, Roger
 Sent: Tuesday, May 23, 2017 12:38 PM
 To: Olsen, Trina <TOlsen@washoeschools.net>
 Cc: Ford, Lauren <LFFord@washoeschools.net>
 Subject: Re: evalua on narra ve correc on


 Hi Trina,



 I would ask that you follow your supervisor’s direction and if there are comments or a response you would like to make
 to your evaluation that you use the MyPGS system as requested.




 Roger J. Gonzalez, Ed.D.

 Area Superintendent, Area 2




 775-348-0261

 425 East Ninth Street

 Reno, Nevada 89520-3425




 From: "Olsen, Trina" <TOlsen@washoeschools.net>
 Date: Tuesday, May 23, 2017 at 7:11 AM
 To: Roger Gonzalez <rgonzalez@washoeschools.net>
 Subject: Re: evalua on narra ve correc on
             Case 3:19-cv-00665-MMD-WGC Document 37-8 Filed 05/17/20 Page 3 of 4


Roger,



In light of the situa on I am in, I do not believe changing my evalua on at this me is acceptable or accountable.

I have signiﬁcant evalua on concerns, which we can discuss at a later date. I felt it was important that you were aware of this change
during the inves ga on.



Trina




From: Ford, Lauren
Sent: Monday, May 22, 2017 11:59 AM
To: Olsen, Trina
Subject: evalua on narra ve correc on



Trina,

As you may recall when we were comple ng your evalua on there were several comments that you gave me that were
included at the end of the evalua on narra ve. Because these comments were generated by you, the narra ve sec on
of the evalua on was not the correct place in the evalua on to include them. I have had the evalua on reopened and
have taken them out of the narra ve. They are all listed below:



         Trina works with her special education leadership team weekly to collaborate and develop
         department goals as a team

· Trina works with her special education department monthly to develop team goals and provide training.
She works with the DLs to support them in their development of the agenda and leadership of this team.

· Trina meets with MTSS teams regularly to make progress toward MTSS goals in building a new,
sustainable system. As a result, Trina’s MTSs teams have made major gains in their 2016-17 credit goals
as compared to last year, as noted in an email showing substantial data improvements at HUG to Roger
Gonzales and Lauren Ford.

· Trina meets with district MTSS personnel to outline plans and get input on next directions. Meetings
include Trish Shaffer and Michelle Hammond.

· Trina regularly uses email to communicate with teachers about School Safety drill goals and provides
data feedback. She also regularly asks for input regarding improvement in those emails and then
responds to their requests for broken equipment or elements of the drill that need to be addressed. This
results in the teachers feeling heard and improves their feelings of safety on campus. (artifacts can be
provided).

· Trina has met multiple times with numerous testing groups to promote collaboration and input for test
administration that largely impacts teachers, especially in WIDA and EOC. She met with department
leaders to go over ideas, communicated on email, and then went personally to every involved department
leader to get their input and approval and buy-in. She then communicated with the entire staff on an email
dated March 15th asking for entire staff input for final vetting. She is extremely pro-active

· Trina regularly works with the Art and World Language department and is working with them toward a
standard’s based gradebook in the final quarter of this school year as a pro-active step to align to school
          Case 3:19-cv-00665-MMD-WGC Document 37-8 Filed 05/17/20 Page 4 of 4
goals

· Trina maintains a positive relationship with all of her evaluees, including teachers that struggle, because
of her accountability in being in their classroom regularly and providing frequent supports

· Trina regularly meets with district personnel to reflect on her leadership and obtain advice in working
with departments and struggling teachers

·

o Trina has a very organized calendar and carefully plans time to accommodate teacher meetings and
collaborations.

o Trina’s organization and proactive communication with staff about upcoming testing events, teacher
observations, and large-scale initiatives are always aligned to school goals and support learning goals
established by administration

o Trina has properly requested and utilized human resources on campus to effectively accomplish goals.
She is one of the only assistant principals in the district that oversees testing and does not have a
secretary, so she advocated for help.

o Trina proactively seeks feedback and support from her principal by emailing and talking to her about
next steps in situations where she needs to learn.

o Trina has not missed any major deadlines regarding testing or emergency preparedness she is often
ahead of the curve and is extremely proactive in planning these important school responsibilities with staff
and admin.

o Trina worked with aspiring leaders on campus to develop leadership and delegate duties. (school safety,
testing, MTSS).

o Trina is mentored by veteran APs Tristan McElhany and Brad Bodine through her own advocacy.

o Trina is skilled in data analysis and regularly supplies data outcomes of student performance data to
administration and to staff at meetings and via email.



Should you s ll want these comments on record, you may go to the employee sign oﬀ page in MyPGS and paste them
into the employee comment sec on. Or you may also paste them into a word document and upload as an ar fact.

Thanks,

Lauren
